                                           Case 3:18-cv-07280-SK Document 53 Filed 10/04/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CASSAR INDUSTRIES, INC.,                         Case No. 18-cv-07280-SK
                                   8                    Plaintiff,
                                                                                          ORDER CONTINUING CASE
                                   9             v.                                       MANAGEMENT CONFERENCE AND
                                                                                          SETTING DEADLINE
                                  10     HORIZON GLOBAL AMERICAS, INC., et
                                         al.,
                                  11                                                      Regarding Docket No. 51
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The Court has received the parties’ joint case management statement (Dkt. 50) and

                                  14   Defendants’ administrative motion to appear telephonically at the case management conference

                                  15   currently set for October 7, 2019 (Dkt. 51). The Court ADMONISHES the parties for the late

                                  16   submissions of the statement and the motion. Based on the substance of the case management

                                  17   statement, the Court is concerned that Plaintiff has not complied with the Court’s September 24,

                                  18   2019 order compelling discovery. (Dkt. 48.) If Defendants wish to move for sanctions, they shall

                                  19   file their motion no later than October 21, 2019. The Court HEREBY CONTINUES the case

                                  20   management conference currently set for October 7, 2019, to November 4, 2019, at 1:30 p.m. The

                                  21   parties’ joint case management statement shall be due no later than October 28, 2019.

                                  22   Defendants’ motion to appear telephonically on October 7, 2019, is DENIED as MOOT.

                                  23          IT IS SO ORDERED.

                                  24   Dated: October 4, 2019

                                  25                                                  ______________________________________
                                                                                      SALLIE KIM
                                  26                                                  United States Magistrate Judge
                                  27

                                  28
